DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Carosa (70872) on 3/9/22.

The application has been amended as follows: 
-Cancel claims 1-5, 15 and 17-20.
-Add the following claims:
21.	A binaural sound virtualization system, comprising: a memory;
a processor coupled to the memory and configured to:
associate a first virtual sound source with a first physical location in an environment in which a user is located;
identify one or more acoustically reflective surfaces at a second physical location in the environment; and
simulate either a first direct sound from the first virtual audio source or a first primary reflected sound from the first virtual audio source off of a first reflective surface of the one or more reflective surfaces within the environment, wherein the simulated first direct sound or the simulated first primary reflected sound from the first virtual sound source includes a first directional radiation pattern characteristic;

simulate either a second direct sound from the second virtual audio source or a second primary reflected sound from the second virtual audio source off of the first reflective surface of the one or more reflective surfaces within the environment, wherein the simulated second direct sound or the simulated second primary reflected sound from the second virtual sound source includes a second directional characteristic; and
process the simulated first direct sound or the simulated first reflected sound and the simulated second direct sound or the simulated second reflected sound into a left signal and a right signal;
wherein the first virtual sound source is a treble speaker of a simulated surround sound system, and the second virtual sound source is a bass speaker of the simulated surround sound system; and
an output coupled to the processor and configured to provide the left signal and the right signal to an audio rendering device.

22.	The binaural sound virtualization system of claim 21, further comprising a display configured to display a first avatar representing the first virtual sound source, wherein the display is arranged on a smartphone or other mobile computing device.

23.	The binaural sound virtualization system of claim 22, wherein the display is further configured to display a second avatar representing the second virtual sound source.

24.	The binaural sound virtualization system of claim 21, wherein the first directional characteristic is frequency dependent.

25.	The binaural sound virtualization system of claim 21, wherein the processor, as part of simulating the first direct sound from the first virtual sound source or simulating the first primary reflected sound off of the first reflective surface of the one or more reflective surfaces, is further configured to:
generate a first left Head Related Transfer Function (HRTF) and a first right HRTF, arranged to simulate the first direct sound to the left ear of the user and right ear of the user, respectively, or to simulate the first primary reflected sound to the left ear of the user and the right ear of the user, respectively.

26.	The binaural sound virtualization system of claim 21, wherein the processor is further configured to:
simulate a first secondary reflected sound off of a second reflective surface of the one or more reflective surfaces.

27.	The binaural sound virtualization system of claim 26, wherein the processor, as part of simulating the first secondary reflected sound off of the second reflective surface of the one or more reflective surfaces, is further configured to:
generate a second left Head Related Transfer Function (HRTF) and a second right HRTF, arranged to simulate the first secondary reflected sound to the left ear of the user and right ear of the user, respectively.

28.	The binaural sound virtualization system of claim 21, wherein the processor, as part of simulating the second direct sound from the second virtual sound source or simulating the second primary reflected sound off of the first reflective surface of the one or more reflective surfaces, is further configured to:


29.	The binaural sound virtualization system of claim 21, wherein the processor is further configured to:
simulate a second secondary reflected sound off of the second reflective surface of the one or more reflective surfaces.

30.	The binaural sound virtualization system of claim 29, wherein the processor, as part of simulating the second secondary reflected sound off of the second reflective surface of the one or more reflective surfaces, is further configured to:
generate a fourth left Head Related Transfer Function (HRTF) and a fourth right HRTF, arranged to simulate the second secondary reflected sound to the left ear of the user and right ear of the user, respectively.

Response to Arguments
Applicant’s arguments, see p.8 of Remarks filed 1/11/22, with respect to claims 6-10 and 12-14 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 6-10 and 12-14 has been withdrawn. 
Following an interview on 3/3/22, Applicant agreed to cancel withdrawn claims 1-5, 15 and 17-20 and added new claims 21-30 (which include all of the limitations of claim 6) on 3/9/22. 


Allowable Subject Matter
Claims 6-10, 12-14 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Flaks) does not expressly disclose or fairly suggest “wherein the first virtual sound source is a treble speaker of a simulated surround sound system, and the second virtual sound source is a bass speaker of the simulated surround sound system,” as in claims 6 and 21.
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JAMES K MOONEY/Primary Examiner, Art Unit 2654